


Exhibit 10.103

THE IMMUNE RESPONSE CORPORATION
8% SECURED PROMISSORY NOTE

$836,000   New York, New York
August 13, 2002

        FOR the receipt of $836,000, the undersigned, The Immune Response
Corporation, a Delaware corporation (the "Issuer"), hereby unconditionally
promises to pay to the order of The Kimberlin Family 1998 Irrevocable Trust (the
"Purchaser"), at the office of the Purchaser located at 535 Madison Avenue, 18th
Floor, New York, New York 10022, or such other address designated by the
Purchaser, in lawful money of the United States of America and in immediately
available funds, on November 30, 2002 (the "Note Maturity Date") the principal
amount of Eight Hundred Thirty-Six Thousand Dollars ($836,000) and accrued
interest at the rate of eight (8%) percent per annum based on a 365-day year
("Interest Rate").

        Interest (other than interest accruing as a result of a failure by
Issuer to pay any amount when due as set forth below) in respect of the Note
shall accrue until all amounts remaining owed under such Note shall be fully
repaid, and shall be payable in full on the Note Maturity Date. If all or a
portion of the principal amount of the Note or any interest payable thereon
shall not be repaid when due whether on the applicable repayment date, by
acceleration or otherwise, such overdue amounts on such Note shall bear interest
at a rate per annum that is three (3%) percent above the Interest Rate (i.e.,
11%) from the date of such non-payment until such amount is paid in full (after
as well as before judgment). All payments to be made by Issuer hereunder or
pursuant to the Notes shall be made in lawful money of the United States by
certified check or wire transfer in immediately available funds. Any interest
accruing on overdue amounts shall be payable on demand.

        The obligations to make the payments provided for in this Note are
absolute and unconditional, and are not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever.

        The obligations under this Note shall be secured by that certain
Intellectual Property Security Agreement, dated November 9, 2001, by and between
the Issuer and Kevin Kimberlin Partners, L.P., a Delaware limited partnership
("KKP"), as amended by Amendment No. 1, dated February 26, 2002, by and between
the Issuer, KKP and Oshkim Limited Partnership, L.P., a Nevada limited
partnership ("Oshkim"), and as further amended by Amendment No. 2, dated
July 11, 2002, by and between the Issuer, KKP, Oshkim and the Purchaser).

        Upon the occurrence of any one or more of the Events of Default
specified on Exhibit A, attached hereto, all amounts then remaining unpaid on
this Note and all other promissory notes issued to Purchaser or any related
party of the Purchaser shall become, or may be declared by the Purchaser to be,
immediately due and payable.

        This Note is freely transferable and assignable, in whole or in part, by
the Purchaser, and such transferee or assignee shall have the same rights
hereunder as the Purchaser. The Issuer may not assign or delegate any of its
obligations under this Note without the prior written consent of the Purchaser
(or its successor, transferee or assignee).

        All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

        The Issuer agrees to pay all of the Purchaser's expenses, including
reasonable attorneys' costs and fees, incurred in collecting sums due under this
Note.

--------------------------------------------------------------------------------


        All or part of the Note may be prepaid by Issuer following receipt by
Purchaser of written notice thereof from Issuer; provided, however, that any
such prepayment on such Note shall be first applied to accrued and unpaid
interest of the outstanding Note and then against its outstanding principal.

        This Note shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

    THE IMMUNE RESPONSE CORPORATION
 
 
By:
 
 
         

--------------------------------------------------------------------------------

        Name:            

--------------------------------------------------------------------------------

        Title:            

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

Exhibit A

Events of Default.

        If any of the following events (each, an "Event of Default") shall
occur:

        (i)    Issuer shall fail to pay any principal or interest on the Note
within three (3) business days after such payment becomes due in accordance with
the terms thereof or hereof;

        (ii)  Any representation or warranty made or deemed made by Issuer
herein or in any other agreement, certificate or instrument contemplated by the
Note Purchase Agreement, dated as of November 9, 2001, by and between the Issuer
and KKP, as amended by Amendment No. 1, dated as of February 14, 2002 and
Amendment No. 2, dated as of May 3, 2002, each by and between the Issuer, KKP,
and Oshkim and as further amended by Amendment No. 3, dated as of July 11, 2002,
by and between the Issuer, KKP, Oshkim and the Purchaser (the "Agreement") or
that is contained in any certificate, document or financial or other statement
furnished by Issuer at any time under or in connection with the Agreement shall
have been incorrect in any material respect on or as of the date made or deemed
made;

        (iii)  Issuer shall default, in any material respect, in the observance
or performance of any other agreement contained in the Agreement or any other
agreement or instrument contemplated by the Agreement (including the Notes,
Warrant Agreements, and the Intellectual Property Security Agreement, each as
defined in the Agreement), and such default shall continue unremedied for a
period of ten (10) days after written notice to Issuer of such default;

        (iv)  (a) Issuer shall commence any case, proceeding or other action
(x) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts or (y) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Issuer shall make a general
assignment for the benefit of its creditors; or (b) there shall be commenced
against Issuer any case, proceeding or other action of a nature referred to in
clause (a) above that (A) results in the entry of an order for relief of any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of sixty (60) days; or (c) there shall be commenced
against Issuer any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distrait or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (d) Issuer
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clauses (a), (b) or
(c) above; or (e) Issuer shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due;

        (v)  Issuer shall default in the payment of principal on any
indebtedness (to any party other than Purchaser) in excess of $200,000 beyond
the period of grace, if any, provided in the instrument or agreement under which
such indebtedness was created; or

        (vi)  Issuer shall have been unable to obtain by November 30, 2002
stockholder approval, in accordance with Rule 4350(i) of the National
Association of Securities Dealers, Inc., of the issuances by the Issuer pursuant
to the Agreement of notes and warrants to Oshkim and the Purchaser in May, June
and July 2002;

        then, and in any such event, (x) if such event is an Event of Default
specified in clause (iv) above of with respect to Issuer, the Note (with all
accrued and unpaid interest thereon) and the Note shall automatically and
immediately become due and payable and (y) if such event is any other Event of
Default, Purchaser may, by written notice to Issuer, immediately declare the
Note (with all accrued and unpaid interest thereon) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Except
as expressly provided above, presentation, demand, protest and all other notices
of any kind are hereby expressly waived by Issuer.

3

--------------------------------------------------------------------------------
